EXHIBIT 10.3.3




                    


























EMPLOYERS MUTUAL CASUALTY COMPANY


BOARD AND EXECUTIVE NONQUALIFIED EXCESS PLAN II


EFFECTIVE JULY 1, 2007


















































    

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






Article I
Establishment and
Purpose.........................................................................................................    1


Article II
Definitions....................................................................................................................................    1


Article III
Eligibility and
Participation........................................................................................................    8


Article IV
Deferral
Elections........................................................................................................................    9


Article V
Modifications to Payment
Schedules.........................................................................................    13


Article VI
Company
Contributions.............................................................................................................    14


Article VII
Valuation of Account Balances;
Investments.............................................................................    15


Article VIII
Distribution and
Withdrawals...................................................................................................    16


Article IX
Administration...........................................................................................................................    20


Article X
Amendment and
Termination.....................................................................................................    21


Article XI
Informal
Funding.......................................................................................................................    23


Article XII
Claims........................................................................................................................................    24


Article XIII
General
Conditions....................................................................................................................    31

















--------------------------------------------------------------------------------


Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Article I

Establishment and Purpose


Employers Mutual Casualty Company (the “Company”) terminated the Employers
Mutual Casualty Company Option It! Program effective June 30, 2007, and replaced
the program with the Employers Mutual Casualty Company Board and Executive
Nonqualified Excess Plan II (the “Plan”). This Plan is effective July 1, 2007
(the Effective Date of this Plan). The Plan remains frozen as to participation
and new deferrals.


The purpose of this Plan is to further comply with Code Section 409A. The
overarching purpose of the Plan continues to be to attract and retain key
employees and independent contractors by providing each Participant with a
program for the deferral of a portion of their salary, bonus, and other
specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A. The Plan is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Company within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.





Article II

Definitions


Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the Company’s and/or Participating Employer’s payment
obligation to a Participant as determined under the terms of the Plan. The Plan
Administrator may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms pursuant to the terms of a Participant’s Deferral
Election. Reference to an Account means any such Account established by the Plan
Administrator, as the context requires. Accounts are intended to constitute
unfunded obligations of the Company or a Participating Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


2.2
Account Balance. Account Balance means, with respect to any Account, the total
amount of the Company’s payment obligation from such Account as of the most
recent Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if:











1

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




(i) the Participant has not designated a natural person or trust as Beneficiary,
or


(ii) all designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless (i) the Participant designates such person as a Beneficiary
after dissolution of the marriage or (ii) such interest is ordered under a
domestic relations order described in Section 8.10.


2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change in Control occurs on the date on which there is (i) a
change in the ownership of the Company, (ii) a change in the effective control
of the Company or (iii) a change in the ownership of a substantial portion of
the Company’s assets, if any such event is applicable to the Company. For
purposes of this Section, a change in ownership of the Company occurs on the
date on which any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with stock held by such person
or group constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. A change in the effective control of
the Company occurs on the date on which either (i) a person or more than one
person acting as a group acquires ownership of stock of the Company possessing
35% or more of the total voting power of the stock of the Company or (ii) a
majority of members of the Company’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election. A change in the ownership of a substantial portion
of assets occurs on the date on which any one person or more than one person
acting as a group acquires assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.

Reference to the Company under this Section 2.6 also shall mean Affiliates for
whom a Participant is exclusively providing substantially all of the services he
is providing at the time of a Change in Control affecting such Affiliate, except
that such shall not be applicable if the Change in Control affecting such
Affiliate is an event that effects a Change in Control from the affected
Affiliate to another Affiliate or the Company.

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.



2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.













2

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.9
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder. Reference to proposed Treasury Department
regulations shall be construed as reference to the corresponding provisions of
the final Treasury Department regulations when said regulations are published.

2.10
Committee. Committee means the individuals selected by the Compensation
Committee of the Board of Directors of the Company or the Chief Executive
Officer of the Company to administer the Plan.



2.11
Company. Company means Employers Mutual Casualty Company.



2.12
Company Contribution. Company Contribution means a credit by the Company or a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article VI of the Plan. Company Contributions are credited at the
sole discretion of the Company and the fact that a Company Contribution is
credited in one year shall not obligate the Company to continue to make such
Company Contribution in subsequent years.



2.13
Compensation. Compensation means a Participant’s base salary, bonus, commission,
and such other cash or equity-based compensation (if any) approved by the
Committee as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.



2.14
Death Benefit. Death Benefit means payment to a Participant’s Beneficiary(ies)
of all remaining unpaid Account Balances as provided in Section 8.4 of the Plan.



2.15
Deferral. Deferral means the credits to a Participant’s Accounts attributable to
deferrals of Compensation described in Prop. Treas. Reg. Section 1.409A-1(b)(1)
and Earnings on such amounts as provided in Prop. Treas. Reg. Section
1.409A-1(b)(2), except where the context of the Plan clearly indicates
otherwise.



2.16
Deferral Election. Deferral Election means an agreement between a Participant
and the Company or a Participating Employer specifying any or all of the
following: (i) the amount of each component of Compensation subject to the
Deferral Election; (ii) the investment allocation described in Section 7.2; and
(iii) the Payment Schedule. The Plan Administrator may permit different deferral
amounts for each component of Compensation and may establish a minimum or
maximum deferral amount for each such component. Unless otherwise specified by
the Plan Administrator in the Deferral Election agreement, Participants may
defer up to 75% of their base salary and up to 100% of other types of
Compensation for a Plan Year.









3

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




To the extent permissible under Code Section 409A, the Plan Administrator may
reduce a Participant’s Deferral Election as necessary to permit sufficient
non-deferred Compensation from which the Company or a Participating Employer may
satisfy a Participant’s obligations regarding welfare plans and from which to
satisfy tax withholding obligations, and/or to conform the Deferral Election and
the Plan to applicable law.


2.17
Disability. Disability means that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically-determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically-determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company. The determination of the existence of a Disability
shall be made by the Plan Administrator in accordance with Code Section 409A.



2.18
Disability Benefit. Disability Benefit means a payment by the Company to a
Participant of all remaining unpaid Account Balances in a single lump sum in the
event of such Participant’s Disability.



2.19
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.20
Effective Date. Effective Date means July 1, 2007 with respect to Code Section
409A mandated provisions of this Plan.



2.21
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of the Company or a Participating
Employer, as listed on Exhibit B, attached hereto, within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined by the
Committee from time to time in its sole discretion.



2.22
Employee. Employee means an employee of the Company or of a Participating
Employer.


2.23
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.24
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of the Company, all of which is paid
after the last day of such fiscal year or years.













4

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




2.25
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
of the Company or a Participating Employer. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 and Section 3.3 of
the Plan.



2.26
Participating Employer. Participating Employer means an Affiliate or other
related business entity that the Company has permitted to adopt the Plan and
that has adopted the Plan for its employees. Participating Employers are
responsible for paying benefits to Participants who are Eligible Employees with
respect to each Participating Employer. Participating Employers are listed on
Exhibit A.



2.27
Payment Schedule. Payment Schedule means the date as of which payment under the
Plan will commence and the form in which such payment will be made.



(a)
Retirement/Termination Benefit. Except in the case of Specified Employees,
payment of a Participant’s Retirement/Termination Benefit will be made (or will
commence) on the first business day of the month following the month in which a
Participant incurs a Separation from Service. Payment will be made in a single
lump sum unless the Participant specifies an alternative form of payment in his
first Deferral Election (filed prior to earning any Company Contribution or
obtaining a legally binding right to Company Contributions to his or her
Retirement/Termination Account). A Participant may also specify an alternative
form of payment under Section 5.1. Alternative forms of payment include (i) a
lump sum payment between 0% and 100% of the Account Balance and (ii) any
remaining Account Balance payable in a series of substantially equal annual
installments from two to fifteen years. For purposes of Article V, (i) each lump
sum payment and (ii) each series of substantially equal installment payments
elected by the Participant will be treated as a single form of payment. If a
lump sum equal to less than 100% of the Retirement/Termination Account is paid,
the payment commencement date for the installment form of payment will be the
first anniversary of the payment of the lump sum.


(b)
Specified Date Payments. Payment from a Participant’s Specified Date Account
will be made (or will commence) as of the first day of the month or year
specified under the elections described in Section 4.4, as modified under
Section 5.1. Unless a Participant specifies an alternative form of payment under
Sections 4.4 and 5.1, payment will be made in a single lump sum five (5) years
after the date of the Participant’s Separation from Service or Retirement.
Alternative forms of payment include a series of substantially equal annual
installments payable over two to five years. For purposes of Article V, a series
of installment payments will be treated as a single form of payment. The time
and form of payment upon an earlier Separation from Service, death, Disability
is specified in Section 4.4(b).











5

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




(c)
Death Benefit. Payment to a Participant’s Beneficiary(ies) in the event of death
shall be made in accordance with the Payment Schedule then in effect for the
Retirement/Termination Benefit and will be paid (or will commence) as of the
first day of the first month following the Participant’s death.



(d)
Disability Benefit. Payment due to Disability will be made in a single lump sum
as of the first day of the first month following the Participant’s Disability.



2.28
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months in which the Participant performs services for the Company or
a Participating Employer. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. Performance-Based Compensation may include payments
based on performance criteria that are not approved by the Board of Directors or
by the stockholders of the Company. Performance-Based Compensation does not
include any amount or portion of any amount that will be paid either regardless
of performance, or based upon a level of performance that is substantially
certain to be met at the time the criteria is established. Performance criteria
may be subjective but must relate to the performance of the Participant, a group
of Employees that includes the Participant or a business unit (which may include
the Company) for which the Participant provides services. The determination that
any subjective performance criteria have been met shall not be made by the
Participant or by a family member of the Participant, or by a person under the
supervision of the Participant or a Participant’s family members where any
amount of the compensation of such person is controlled in whole or in part by
the Participant or such family member. Compensation based on Company Stock may
constitute Performance-Based Compensation if it is based solely on an increase
in the value of such stock after the date of grant or award. The determination
of whether Compensation qualifies as “Performance-Based Compensation” will be
made in accordance with Prop. Treas. Reg. Section 1.409A-1(e) and subsequent
guidance.



2.29
Plan. Plan means the “Employers Mutual Casualty Company Board and Executive
Nonqualified Excess Plan II”, as may be further amended from time to time
hereafter.



2.30
Plan Administrator. Plan Administrator means the Committee, or such individuals
appointed by the Committee, acting pursuant to the powers and authority granted
under Section 9.1 of the Plan.



2.31
Plan Year. Plan Year means January 1 through December 31.











6

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






2.32
Retire/Retirement. Retire and Retirement means a voluntary Separation from
Service on or after attaining age 65.


2.33
Retirement/Termination Benefit. Retirement/Termination Benefit shall mean a
payment from a Participant’s Retirement/Termination Account to such Participant
due to such Participant’s Separation from Service. Payment of a
Retirement/Termination Benefit will be made as provided in Section 8.1(a) of the
Plan.


2.34
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Plan Administrator to record the amount payable to a
Participant due to his or her Separation from Service.



2.35
Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Company other than due to death or
Disability. The occurrence of a Separation from Service is determined by the
Plan Administrator under the facts and circumstances and in accordance with Code
Section 409A.

A Participant’s absence from work due to military leave, sick leave, or other
bona fide leave of absence (such as temporary employment by the government)
shall not constitute a Separation from Service if the period of such leave does
not exceed six months or such longer period as is provided either by statute or
by contract. If the period of leave exceeds six months and the Participant’s
right to reemployment after such extended leave is not provided either by
statute or by contract, the Participant shall be deemed to have incurred a
Separation from Service on the first day immediately following such six-month
period.

An Employee not described under the preceding leave of absence provisions is
deemed to have incurred a Separation from Service if he or she provides services
to the Company or an Affiliate at an annual rate that is less than 20% of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or the actual period of employment, if less than
three years).



2.36
Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.4 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant’s Deferral Election. Unless
otherwise determined by the Plan Administrator, a Participant may maintain no
more than five Specified Date Accounts. A Specified Date Account may be
identified in enrollment materials as an “In-Service Account”.



2.37
Specified Employee. Specified Employee means a “key employee” (as defined in
Code Section 416(i) without regard to Code Section 416(i)(5)) of the Company or
a Participating Employer any stock of which is actively traded on an established
securities market or otherwise, or as defined in Prop. Treas. Regulation
1.409A-1(i).











7

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




2.38
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Prop. Treas. Reg. Section 1.409A-1(d).



2.39
Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code section
152(a)); loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary. For example, the
imminent foreclosure of or eviction from the Participant’s or Beneficiary’s
primary residence may constitute an Unforeseeable Emergency. In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication, may constitute an
Unforeseeable Emergency. Finally, the need to pay for the funeral expenses of a
spouse or a dependent (as defined in Code section 152(a)) may also constitute an
Unforeseeable Emergency. Except as otherwise provided in this section, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies. Whether a Participant or Beneficiary is faced with an Unforeseeable
Emergency permitting a distribution under section 8.5 of the Plan is to be
determined by the Plan Administrator based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.


2.40
Valuation Date. Valuation Date shall mean each Business Day.


2.41
Year of Service. A Year of Service shall mean each 12-month period of continuous
service with the Company or a Participating Employer.






Article III

Eligibility and Participation


3.1
Eligibility and Participation. An Eligible Employee becomes eligible to file a
Deferral Election upon receipt of notification of eligibility from the Plan
Administrator. Such Eligible Employee becomes a Participant upon the earlier to
occur of (i) a credit of Company Contributions under Article VI or (ii) filing
his or her initial Deferral Election in accordance with Article IV.
Notwithstanding anything contained herein, eligibility to file a Deferral
Election is frozen and there shall be no other Eligible Employees other than
those listed in Exhibit B.















8

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant is an Eligible Employee. A Participant who is no longer
an Eligible Employee but continues to be employed by the Company may not defer
Compensation under the Plan but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero and during such time may continue to
make allocation elections as provided in Section 7.2. An individual shall cease
being a Participant in the Plan when all benefits under the Plan to which he or
she is entitled have been paid.



3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke a Participant’s eligibility to
make future Deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Account Balance or other terms of this Plan.






Article IV

Deferral Elections


4.1
Deferral Elections, Generally.


(a)
An Eligible Employee shall submit a Deferral Election during the enrollment
periods established by the Plan Administrator and in the manner specified by the
Plan Administrator, but in any event, in accordance with Section 4.2. A Deferral
Election that is not timely filed with respect to a service period or component
of Compensation shall be considered void and shall have no effect with respect
to such service period or Compensation. Notwithstanding anything contained
herein, participation is frozen and there shall be no further Deferral Elections
by any Participant.



(b)
Each Deferral Election will specify the amount of Deferrals and the allocation
of Deferrals to the Participant’s Accounts. A Participant may specify in his or
her initial Deferral Election the Payment Schedule for the
Retirement/Termination Account. A Participant may specify in the Deferral
Election that establishes a Specified Date Account the Payment Schedule for such
Account in the manner set forth in Section 4.4. If the time and form is not
specified in a Deferral Election, the time and form of payment shall be the time
and form specified in Section 2.27.

















9

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






4.2
Timing Requirements for Deferral Elections.


(a)
First Year of Eligibility. Upon notification of his or her eligible status under
Section 3.1, and subject to this paragraph (a), an Eligible Employee has up to
30 days to submit a Deferral Election with respect to Compensation earned during
such year. The Deferral Election described in this paragraph becomes irrevocable
on the first day following such 30th day. An Eligible Employee may file a
Deferral Election under this Section 4.2(a) only if he or she does not
participate in any other “account balance plan” as defined in Prop. Treas. Reg.
Section 1.409A-1(c)(i)(A) maintained by the Company or a Participating Employer
or other Affiliate, other than as permitted in Prop. Treas. Reg. Section
1.409A-1(c)(ii).

A Deferral Election filed under this Section 4.2(a) applies to Compensation
earned on and after the date the Deferral Election becomes irrevocable. For
Compensation that is earned based upon a specified performance period (e.g. over
a calendar year or fiscal year), where a Deferral Election is made in the first
year of eligibility but after the beginning of the service period, unless the
Compensation may be timely deferred under this Section 4.2(c), (e), or (g), the
election will be deemed to apply to Compensation paid for services performed
subsequent to the election if the election applies to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the Deferral Election becomes irrevocable over the
total number of days in the performance period.


(b)
Prior Year Deferrals. Participants may defer Compensation by filing a Deferral
Election no later than December 31 of the year prior to the year in which such
Compensation is earned. A Deferral Election described in this paragraph shall
become irrevocable with respect to such Compensation as of January 1 of the year
in which such Compensation is earned.


(c)
Performance-Based Compensation. A Deferral Election may be filed with respect to
Performance-Based Compensation, provided that:


(i) the Participant performs services continuously from a date no later than the
date upon which the performance criteria for such Performance-Based Compensation
are established through a date no earlier than the date upon which the
Participant submits a Deferral Election;

(ii) the Deferral Election is submitted no later than the date that is six
months before the end of the performance period during which such
Performance-Based Compensation is earned; and











10

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






(iii) in no event may an election to defer Performance-Based Compensation be
made after such Performance-Based Compensation has become both substantially
certain to be paid and readily ascertainable.

A Deferral Election becomes irrevocable with respect to Performance-Based
Compensation as of the day immediately following the date described in paragraph
(c)(ii).


(d)
Commissions. For purposes of determining Compensation that may be deferred under
Sections 4.2(a) or (b), commissions are considered to be earned in the year a
customer remits payment to the Company or an Affiliate.


(e)
Deferral Election with Respect to Fiscal Year Compensation. A Participant may
defer Fiscal Year Compensation by filing a Deferral Election prior to the first
day of the fiscal year or years in which such Fiscal Year Compensation is
earned. The Deferral Election described in this paragraph becomes irrevocable on
the first day of the fiscal year or years to which it applies.


(f)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Prop. Treas. Reg. Section 1.409A-1(b)(4) may be deferred
under a Deferral Election filed not later than twelve months prior to the date
on which the Substantial Risk of Forfeiture lapses. The Payment Schedule for
such Deferral must specify a commencement date no earlier than five years after
the forfeiture restriction lapses.


(g)
Deferral Election With Respect to Certain Forfeitable Rights. With respect to a
legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least twelve months from the date the Participant obtains the legally
binding right, an election to defer such Compensation may be made on or before
the 30th day after the Participant obtains the legally binding right to the
Compensation, provided that the election is made at least twelve months in
advance of the earliest date at which the forfeiture condition could lapse. The
Deferral Election described in this paragraph becomes irrevocable after such
30th day.



(h)
Transition Relief; Deferral Elections Filed by March 15, 2005. Notwithstanding
the foregoing and any other provisions in the Plan concerning timing of initial
deferral elections to the contrary, the Plan Administrator has the authority,
pursuant to transition relief provided in Q&A 21 of Notice 2005-1, to permit
Participants to make or modify Deferral Elections with respect to Deferrals
subject to Code Section 409A that relate all or in part to services performed on
or before December 31,













11

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




2005, so long as: (i) a Deferral Election with respect to such compensation is
properly filed with the Committee prior to March 15, 2005; and (ii) the amounts
to which the Deferral Election relate have not been paid or become payable prior
to the election.


(i)
Transition Relief; Revocation, Termination During 2005. Notwithstanding any
provisions in the Plan concerning the prohibition of payments to Participants
upon a termination of participation in the Plan or the cancellation of a
Deferral Election during a Plan Year to the contrary, the Plan Administrator has
the authority, pursuant to transition relief provided in Q&A 20 of Notice
2005-1, to permit a Participant, pursuant to procedures established by the Plan
Administrator, to: (i) elect to terminate, or partially terminate, participation
in the Plan and receive payment of that portion of his or her vested Account
Balance payable under the Plan corresponding to the portion of the Plan to which
the termination applies; or (ii) elect to cancel or reduce a Deferral Election
with regard to amounts subject to Code Section 409A. An election by a
Participant permitted in (i) or (ii) above, shall be made and shall result in
payment no later than December 31, 2005.



4.3
“Evergreen” Deferral Elections. The Plan Administrator, in its discretion, may
provide in the Deferral Election that such Deferral Election will continue in
effect for each subsequent year or performance period. Such “evergreen” Deferral
Elections will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under Section 4.2. An evergreen Deferral
Election may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under Section 4.2. A
Participant whose Deferral Election is suspended due to an Unforeseeable
Emergency will be required to file a new Deferral Election under this Article IV
in order to continue making Deferrals under the Plan.



4.4
Specified Date Elections. A Participant’s Deferral Election may establish a
Specified Date Account by specifying the Payment Schedule for Deferrals and
Earnings credited to such Account.


(a)
Allocation of Deferrals. A Deferral Election may allocate Deferrals to one or
more Specified Date Accounts. The Plan Administrator may, in its discretion,
establish a minimum deferral period (for example, the third Plan Year following
the year Compensation subject to the Deferral Election is earned).























12

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






(b)
Effect of Earlier Separation from Service, Death, Disability. In the event of a
Separation from Service, death, or Disability, the unpaid balance of a Specified
Date Account will be paid in accordance with the Payment Schedule for the
earlier event. Notwithstanding the foregoing, the Plan Administrator may allow a
Participant to elect not to receive payment upon Separation from Service, but to
receive the Specified Date Accounts as of the specified date. Such election must
be made (i) on the Deferral Election form that establishes a Specified Date
Account or (ii) in a subsequent election under Article V. Such election, once
made, is irrevocable as to such Account.



4.5
Deductions from Pay. The Plan Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Deferral Election will be deducted from a Participant’s Compensation.






Article V

Modifications to Payment Schedules


5.1
Participant’s Right to Modify. Subject to Section 5.2, a Participant may modify
the Payment Schedule with respect to an Account, provided such modification
complies with the requirements of Sections 5.1(a) and (b).


(a)
Time of Election. The date on which a modification election is submitted to the
Plan Administrator must be at least twelve months prior to the date on which
payment commences under the Payment Schedule in effect prior to modification,
and the date payments commence under the modified Payment Schedule must occur no
earlier than five years after the date payment would have commenced under the
Payment Schedule in effect prior to the effective date of the modification
election. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.


(b)
Effective Date. A modification election described in Section 5.1(a) is
irrevocable upon receipt by the Plan Administrator and becomes effective on the
date that is twelve months after the date the modification is filed with the
Plan Administrator



(c)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Specified Date or Retirement/Termination Account to which it applies, and shall
not be construed to affect the Payment Schedules of any other Accounts.


(d)
Effect of Modification Election Upon Death or Disability. A modification to the
form of payment from any Account that would also change the form of payment upon
the Participant’s death or Disability will be effective at the time specified in













13

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Section 5.1(b) above. Payment will be made in accordance with Section 2.27,
without regard to the five-year requirement specified in Section 5.1(a).


5.2
Modifications Authorized Under Notice 2005-1, Proposed Regulations, and Notice
2006-79. Notwithstanding any provision of this Plan to the contrary, during
calendar years 2006 and 2007 a Participant may modify any Payment Schedule of
any Account without regard to the requirements of Section 5.1(a) and (b);
provided, however, that any modification election purporting to modify an
Account with a Payment Schedule commencing during the same year as the year in
which the modification is made, or which would cause the commencement date of
the Payment Schedule for an Account to be accelerated into the same year as the
year in which the modification is made, shall be null and void to the extent
such election is inconsistent with the requirements of Code Section 409A and the
regulations and Notices issued thereunder. The Plan Administrator has the
authority to prescribe the time and manner under which such modifications may be
made.






Article VI

Company Contributions


6.1
Company Matching Contributions. The Company or a Participating Employer may make
a matching Company Contribution to “Match-eligible Participants”. Unless
otherwise provided by the Committee, “Match-eligible Participants” shall be
determined in accordance with criteria established by the Committee.
Notwithstanding anything contained herein, all Company Contributions are frozen
and there shall be no further Company Contributions.



6.2
Discretionary Company Contributions. The Company or a Participating Employer
may, from time to time in its sole and absolute discretion, credit Company
Contributions to the Retirement/Termination Account of any Participant in any
amount determined by the Company.



6.3
Vesting. Company Contributions described in Section 6.1, above, and the Earnings
thereon, are 100% vested from the date of crediting. Company Contributions
described in Section 6.2, above (if any), and the Earnings thereon, shall vest
in accordance with the vesting schedule(s) established by the Committee at the
time that the Company Contribution is made. Company Contributions shall become
100% vested upon the occurrence of the earliest of: (i) the death of the
Participant; (ii) the Disability of the Participant, (iii) Retirement of the
Participant, or (iv) a Change in Control. The Company may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company
Contribution. The portion of a Participant’s Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 6.3 shall be forfeited.











14

--------------------------------------------------------------------------------


Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Article VII

Valuation of Account Balances; Investments


7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Deferral
Election. Company Contributions shall be credited in accordance with the
provisions of Article VI, as determined by the Plan Administrator. Valuation of
Accounts shall be performed under procedures approved by the Plan Administrator.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Plan Administrator, in accordance
with the provisions of this Section 7.2 (“investment allocation”).



(a)
Investment Options. Investment options will consist of actual investments, which
may include stocks, bonds, mutual fund shares, and other investments. The
Committee, in its sole discretion, shall be permitted to add or remove
investment funds from the Plan menu from time to time provided that any such
additions or removals of investment funds shall not be effective with respect to
any period prior to the effective date of such change.



(b)
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.


A Participant’s Deferral Election shall specify the investment allocation for
Deferrals. Deferrals may be allocated among the investment options in increments
of 1%. The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administrator, the next Business Day. The investment
allocation specified in such Deferral Election will remain in effect until the
Participant modifies the investment allocation in accordance with procedures
adopted by the Plan Administrator.




















15

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Participants also may re-allocate current Account Balances among the investment
options in increments of 1% by filing a new investment allocation at the time
and in the form specified by the Plan Administrator. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Plan
Administrator, the next Business Day. The investment allocation shall apply
prospectively to the Account or Accounts identified in the allocation.

(c)
Unallocated Deferrals and Accounts. If any portion of a Deferral or Account
Balance has not been allocated to an investment option, such portion shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.





Article VIII

Distribution and Withdrawals


8.1
Separation Payments.


(a)
Retirement/Termination Benefit. The Company, or a Participating Employer, as
appropriate, shall pay the Retirement/Termination Benefit to Participants who
incur a Separation from Service. The amount of the Retirement/Termination
Benefit payment will be based on the vested Retirement/Termination Account
Balance and will be paid in accordance with the Payment Schedule in effect for
such benefit and the provisions of Section 8.7.



(b)
Specified Employees. With respect to a Participant who is a Specified Employee
as of the date such Participant incurs a Separation from Service described in
this Section, commencement date of a Payment Schedule will be the first day of
the seventh month following the month in which such Separation from Service
occurs, unless the Payment Schedule specifies a later date. Any subsequent
installment payments payable under such Payment Schedule will be paid on the
anniversary of such date.



8.2
Specified Date Accounts. Subject to Section 4.4(b), The Company or a
Participating Employer, as appropriate, shall pay the vested Account Balance of
each Specified Date Account to Participants who have elected such Specified Date
Accounts in accordance with the Payment Schedule in effect for such Account and
the provisions of Section 8.7.


8.3
Disability Benefit. Upon the Plan Administrator’s determination that a
Participant is Disabled, the Company or a Participating Employer shall pay all
unpaid Account Balances as a Disability Benefit in accordance with the
Disability Benefit Payment Schedule and the provisions of Section 8.7.














16

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






8.4
Death Benefit. In the event of the Participant’s death prior to receiving all
payments from his or her Accounts, the Company or a Participating Employer, as
appropriate, shall pay the Participant’s remaining Account Balances to the
Participant’s Beneficiaries in accordance with the Death Benefit Payment
Schedule and the provisions of Section 8.7.


8.5
Unforeseeable Emergency. A Participant may submit a written request to the Plan
Administrator to receive a distribution from his or her vested Account
Balance(s) if the Participant experiences an Unforeseeable Emergency.
Distributions of amounts in the event of an Unforeseeable Emergency are limited
to the extent reasonably needed to satisfy the emergency need which cannot be
met from other sources. The amount of such distribution shall be subtracted
first from the vested portion of the Participant's Retirement/Termination
Account until depleted and then from the vested Specified Date Accounts,
beginning with the Specified Date Account with the latest payment commencement
date. For purposes of the preceding sentence, any minimum deferral requirement
specified in the Plan or Section 5.1 shall not apply.



8.6
Change in Control. A Participant who incurs a Separation from Service within
twenty four (24) months following the date of a Change in Control shall receive
payment of his or her vested Accounts in a single lump sum. Payment will be made
as of the later of the date specified for a Termination Benefit under Section
2.27 or the date applicable to Specified Employees under Section 8.1(b).



8.7
Valuation and Payment. Payment amounts will be based on the valuation of the
applicable Account Balance as of the Valuation Date specified by the Plan
Administrator in its discretion.

Payment is treated as made upon the payment commencement date under the
applicable Payment Schedule if the payment is made on or after such date in the
same calendar year or, if later, by the 15th day of the third calendar month
following the date specified under the arrangement. If a calculation of the
amount of the payment is not administratively practical due to events beyond the
control of the Participant, a Beneficiary or the Participant’s estate, the
payment will be treated as made upon the date specified under the Payment
Schedule if the payment is made during the first calendar year in which the
payment becomes administratively practicable.



8.8
Installments; Declining Balance Calculation. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b):

















17

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






(a)
equals the Account Balance as of the Valuation Date and

(b)
equals the remaining number of installment payments.



8.9
“De Minimis Account” Balance. Any provision in this Plan to the contrary
notwithstanding, payment to a Participant or Beneficiary will be made in a
single lump sum, provided (i) the payment accompanies the payment of the
entirety of the Participant’s interest in the Plan and all similar arrangements
that constitute a nonqualified deferred compensation arrangement under Prop.
Treas. Reg. Section 1.409A-1(c); and (ii) the payment is not greater than
$10,000. Payment under this Section shall be made on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service (if applicable), or the 15th day of the third month following the
Participant’s Separation from Service (if applicable). Any Payment Schedule
contrary to the provisions of this Section 8.9 shall be null and void.


8.10
Domestic Relations Order. Notwithstanding any benefit, Payment Schedule or other
provision of this Plan regarding the time and form of payment, the Plan
Administrator may pay all or a portion of a Participant’s Accounts to an
“alternate payee” as specified under the terms of a domestic relations order
(defined in Code Section 414(p)(1)(B)). If a time or form of payment is not
specified in such order, payment will be made to such alternate payee(s) in a
single lump sum as soon as is administratively practical following the Plan
Administrator’s determination that the order meets the requirements of this
Section 8.10.


8.11
Payments to Avoid Nonallocation Year Under Section 409(p). Notwithstanding any
benefit, Payment Schedule or other provision of this Plan regarding the time and
form of payment, payment will be made to prevent the occurrence of a
nonallocation year (within the meaning of Section 409(p)(3) of the Code in the
plan year of an employee stock ownership plan next following the current plan
year, provided that the amount paid may not exceed 125 percent of the minimum
amount of payment necessary to avoid the occurrence of a nonallocation year.


8.12
Payment of Employment Taxes. The Plan Administrator may permit payment of (i)
Federal Insurance Contributions Act (FICA) tax imposed on Deferrals and Company
Contributions (ii) any related federal, state, local and foreign tax law
withholding obligations arising in connection with payment of the FICA Amount
(as defined under Treasury regulations), and (iii) to pay the additional income
tax at the source on wages attributable to the pyramiding of wages and taxes as
a result of payments under (i) and (ii). The total amount of the payment under
this Section shall not exceed the FICA Amount and the income tax withholding
related to the FICA Amount.



















18

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






8.13
Conflicts of Interest. The Plan Administrator may permit such acceleration of
the time or schedule of a payment under the Plan as may be necessary to comply
with a certificate of divestiture (as defined in Code Section 1043(b)(2), or
which may be necessary to satisfy requirements established pursuant to a written
determination by the Office of Government Ethics that: (1) divestiture of the
financial interest or termination of the financial arrangement is reasonably
necessary to comply with any Federal conflict of interest statute, regulation,
rule or executive order (including section 208 of title 18, United States Code),
or is requested by a congressional committee as a condition of confirmation; and
(2) specifies the financial interest to be divested or terminated.



8.14
Permissible Payment Delays. The Company will delay any payment to a Participant
upon the Company’s reasonable anticipation of one or more of the following:


(a)
The Company’s income tax deduction with respect to such payment would be limited
or eliminated by application of Code Section 162(m); provided that such payment
will be made either at the earliest date on which the Company reasonably
anticipates that the deduction will not be so limited or eliminated or the
calendar year in which the Participant incurs a Separation from Service; or


(b)
Making such payment would violate a term of a loan agreement to which the
Company or an Affiliate is a party, or other similar contract to which the
Company, or an Affiliate, is a party, and such violation would cause material
harm to the Company or an Affiliate; provided that payment will be made at the
earliest date on which the Company reasonably anticipates that making the
payment will not cause such violation or such violation will not cause material
harm to the Company and subject to such other requirements as are specified
under Code Section 409A; or


(c)
Making such payment would violate federal securities laws or other applicable
law; provided that payment will be made at the earliest date which the Company
anticipates that the making of the payment will not cause such violation, and
subject to such other requirements as are specified under Code Section 409A.

































19

--------------------------------------------------------------------------------


Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Article IX

Administration


9.1
Plan Administration. This Plan shall be administered by the Plan Administrator
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Each Participating Employer
agrees to be bound by procedures established by the Committee, and by decisions
made by the Plan Administrator with respect to its Eligible Employees. Claims
for benefits shall be filed with the Plan Administrator and resolved in
accordance with the claims procedures in Article XII.


9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Plan Administrator. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Plan Administrator in lieu of the Committee.

Upon such Change in Control, the Company may not remove the Plan Administrator,
unless 2/3rds of the members of the Board of Directors of the Company and a
majority of Participants and Beneficiaries with Account Balances consent to the
removal and replacement Plan Administrator. Notwithstanding the foregoing,
neither the Committee members nor the officer described above shall have
authority to direct investment of trust assets under any rabbi trust described
in Section 11.2.

The Company shall, with respect to the Plan Administrator identified under this
Section, (i) pay all reasonable expenses and fees of the Plan Administrator,
(ii) indemnify the Plan Administrator (including individual Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Plan Administrator hereunder, except with respect to matters resulting from the
Plan Administrator’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Plan Administrator on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the Plan
Administrator may reasonably require.



9.3
Withholding. The Company and each Participating Employer shall have the right to
withhold from any payment due under the Plan (or any amount deferred into the
Plan) any taxes required by law to be withheld in respect of such payment (or
Deferral).



















20

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






9.4
Indemnification. The Company and each Participating Employer shall indemnify and
hold harmless each employee, officer, director, agent or organization, to whom
or to which it delegated duties, responsibilities, and authority under the Plan
or otherwise with respect to administration of the Plan, including, without
limitation, the Plan Administrator, the Committee and their agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Company. Notwithstanding the foregoing, the Company and Participating Employers
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.






Article X

Amendment and Termination


10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Section 10.1.


(a)
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time, provided that any such amendment shall not reduce the
vested Account Balances of any Participant accrued as of the date of any such
amendment or restatement (as if the Participant had incurred a voluntary
Separation from Service on such date) or reduce any rights of a Participant
under the Plan or other Plan features with respect to Deferrals made prior to
the date of any such amendment or restatement without the consent of the
Participant. The Board of Directors may delegate to the Plan Administrator the
authority to amend













21

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




the Plan without the consent of the Board of Directors for the purpose of (i)
conforming the Plan to the requirements of law, (ii) to facilitate
administration, (iii) to clarify provisions based on the Plan Administrator’s
interpretation of the document and (iv) to make such other amendments as the
Board of Directors may authorize.

(b)
Termination. The Company, by action taken by its Board of Directors , may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time under the following conditions:



(1)
Company’s Discretion. The Company may terminate the Plan in its discretion,
provided that (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Prop. Treas. Regulation Section
1.409A-1(c) if the same Participant participated in all of the arrangements, are
terminated; (ii) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within 12
months of the termination of the arrangements (iii) all payments are made within
24 months of the termination of the arrangements, and (iv) the Company or its
Affiliates do not adopt a new arrangement that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within five years following the
date of termination of the arrangement.


(2)
Change in Control. The Company may terminate the Plan within the thirty (30)
days preceding or the twelve months following a Change in Control (as defined in
Section 1.409A-2(g)(4)(i)). For purposes of this paragraph, a Change in Control
shall be defined as provided in Prop. Treas. Reg. Section 1.409A-2(g)(4)(i). The
Plan is considered terminated under this paragraph only if all substantially
similar arrangements are terminated, and all participants under such
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve months of the termination of such
arrangements.


(3)
Dissolution; Bankruptcy Court Order. The Company may terminate the Plan within
12 months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 403(b)(1)(A),
provided that the vested Account Balances are included in Participants’ gross
incomes in the latest of (i) the calendar year in which the Plan terminates;
(ii) the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture, or (iii) the first calendar year in which the payment is
administratively practicable.













22

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






10.2
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Plan Administrator, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Deferral
Election any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A. If, after application of the preceding sentence,
the Plan Administrator determines that a Participant’s Accounts are taxable or
if such Participant receives a notice of deficiency from the Internal Revenue
Service due to a violation of Code Section 409A, such Participant will receive
payment from his or her Accounts in a single lump sum. The amount of the payment
shall not exceed the lesser of (i) the Participant’s Account Balance or (ii) an
amount equal to the amount of income included in taxable income as a result of
such violation, plus an additional amount, to the extent permissible under
Treasury Department regulations, for penalties under Code Section 409A, other
taxes and interest or other costs. Payment under this Section 10.2, including
the amount of any taxes, penalties, interest or other costs, shall be applied
against the Participant’s Accounts and shall constitute fulfillment of the
Company’s payment obligation to such Participant under the Plan to the extent of
any such payments.






Article XI

Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, Participating Employers (with
respect to its Eligible Employees), or a trust described in Section 11.2. No
Participant, spouse or Beneficiary shall have any right, title or interest
whatever in assets of the Company or an Affiliate. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company or its Affiliates and any Employee, spouse, or Beneficiary. To the
extent that any person acquires a right to receive payments from the Company
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Company.



11.2
Rabbi Trust. The Company and/or a Participating Employer may, at its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Company, a Participating
Employer (with respect to its Eligible Employees) or from the assets of any such
rabbi trust. Payment from any such source shall reduce the Company’s or
Participating Employer’s obligation to the Participant or Beneficiary under the
Plan.

















23

--------------------------------------------------------------------------------


Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




Article XII

Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Plan Administrator which shall make all
determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (the “Claimant”).



12.2
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within ninety (90) days of the Plan Administrator’s receipt of the
Claimant's claim for benefits. If the Plan Administrator determines that it
needs additional time to review the claim, the Plan Administrator will provide
the Claimant with a notice of the extension before the end of the initial ninety
(90) day period. The extension will not be more than ninety (90) days from the
end of the initial ninety (90) day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Plan Administrator expects to make a decision.



12.3
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Plan Administrator’s receipt of the
Claimant’s claim for Disability benefits. If the Plan Administrator determines
that it needs additional time to review the Disability claim, the Plan
Administrator will provide the Claimant with a notice of the extension before
the end of the initial forty-five (45) day period. If the Plan Administrator
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Plan Administrator, the time period for
making a determination may be further extended for an additional thirty (30)
days. If such an additional extension is necessary, the Plan Administrator shall
notify the Claimant prior to the expiration of the initial thirty (30) day
extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Plan Administrator
expects to furnish a notice of decision, the specific standards on which such
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and any additional information needed to resolve those issues. A
Claimant will be provided a minimum of forty-five (45) days to submit any
necessary additional information to the Plan Administrator. In the event that a
thirty (30) day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.



12.4
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain,













24

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. In the case of a complete or partial denial of a Disability benefit
claim, the notice shall provide a statement that the Plan Administrator will
provide to the Claimant, upon request and free of charge, a copy of any internal
rule, guideline, protocol, or other similar criterion that was relied upon in
making the decision.


12.5
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information (i) was
relied upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



(a)
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the appeal (or within one
hundred and twenty (120) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an extension of time for reviewing the appeal is required because of
special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

















25

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






(b)
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Committee no later than one hundred eighty (180) days after
receipt of the written notification of such claim denial. The review shall be
conducted by the Appeals Committee (exclusive of the person who made the initial
adverse decision or such person’s subordinate). In reviewing the appeal, the
Appeals Committee shall (i) not afford deference to the initial denial of the
claim, (ii) consult a medical professional who has appropriate training and
experience in the field of medicine relating to the Claimant’s disability and
who was neither consulted as part of the initial denial nor is the subordinate
of such individual and (iii) identify the medical or vocational experts whose
advice was obtained with respect to the initial benefit denial, without regard
to whether the advice was relied upon in making the decision. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within forty-five (45) days following receipt of the appeal (or within ninety
(90) days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.



(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



(1)
The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.



(2)
For the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge, (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.











26

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II




(d)
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

The Company shall, with respect to the Plan Administrator identified under this
Section, (i) pay all reasonable expenses and fees of the Appeals Committee, (ii)
indemnify the Appeals Committee (including individual committee members) against
any costs, expenses and liabilities including, without limitation, attorneys’
fees and expenses arising in connection with the performance of the Appeals
Committee hereunder, except with respect to matters resulting from the Appeals
Committee’s gross negligence or willful misconduct and (iii) supply full and
timely information to the Appeals Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Appeals
Committee may reasonably require.



12.6
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 11.2, the
Participant or Beneficiary may file a claim directly with the trustee for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance and will be included in
determining the Company’s trust funding obligation under Section 11.2.



12.7
Discretion of Committee. All interpretations, determinations and decisions of
the Appeals Committee with respect to any claim shall be made in its sole
discretion, and shall be final and conclusive.














27

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






12.8
Arbitration.



(a)
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between the Company and a Participant or Beneficiary is not resolved
through the claims procedure set forth in Article XII, such claim shall be
submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:



i.
The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Association (“AAA”) or the Federal Mediation and
Conciliation Service. If, within three Business Days of the parties’ receipt of
such list, the parties are unable to agree on an arbitrator from the list, then
the parties shall each strike names alternatively from the list, with the first
to strike being determined by the flip of a coin. After each party has had four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.



ii.
Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

















28

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






iii.
In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator, except that the Participant or
Beneficiary may, if he/she/it wishes, pay up to one-half of those amounts. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation.



The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. Company may depose the Participant or Beneficiary
plus two other witnesses, and Participant or Beneficiary may depose the Company,
pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, plus two
other witnesses. Each party may make such reasonable document discovery requests
as are allowed in the discretion of the arbitrator.


iv.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.



v.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.





















29

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






vi.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.



vii.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.



viii.
If any of the provisions of this Section 12.8 are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this Section 12.8, and this Section 12.8 shall
be reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.8 are not absolutely binding, then the parties intend any arbitration
decision and award to be fully admissible in evidence in any subsequent action,
given great weight by any finder of fact and treated as determinative to the
maximum extent permitted by law.



ix.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.



(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Company out of or relating to or concerning the provisions of the Plan, such
dispute, controversy or claim shall be finally settled by a court of competent
jurisdiction which, notwithstanding any other provision of the Plan, shall apply
a de novo standard of review to any determination made by the Company, the Board
or the Appeals Committee.



























30

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II







Article XIII

General Conditions


13.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge an Employee is expressly reserved. Notwithstanding the
provisions of Section 10.2, the Company makes no representations or warranties
as to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.



13.4
Notice. Any notice or filing required or permitted to be delivered to the Plan
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Plan Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:





































31

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






EMPLOYERS MUTUAL CASUALTY COMPANY
ATTN: DIRECTOR OF HUMAN RESOURCES
717 MULBERRY STREET
DES MOINES, IA 50309


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Iowa shall govern the construction and administration of the Plan.











IN WITNESS WHEREOF, the undersigned executed this Plan as of the 9th day of
August 2007, to be effective as of the Effective Date.




Employers Mutual Casualty Company


/s/Kristi K. Johnson

Kristi K. Johnson
Vice-President






















32

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II






EXHIBIT A
PARTICIPATING EMPLOYERS


EMC Insurance Group, Inc.
EMC National Life Company




































































































33

--------------------------------------------------------------------------------

Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan
II








EXHIBIT B
ELIGIBLE EMPLOYEES


Johnny Box
Jeffrey Dahms
Raymond Geary, Jr.
Gale Griffin
Ron Hallenbeck
Jerry Harlow
Richard Hoffmann
Richard Koch, Jr.
Fred Lock
Raymond Michel
William Murray
R. David Orr
Mark Reese
H. Terrill Watts, Jr.






































































34